
	

114 HR 4230 IH: Stonewall National Historic Site Establishment Act
U.S. House of Representatives
2015-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4230
		IN THE HOUSE OF REPRESENTATIVES
		
			December 10, 2015
			Mr. Nadler introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To authorize the establishment of the Stonewall National Historic Site in the State of New York as
			 a unit of the National Park System, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Stonewall National Historic Site Establishment Act. 2.Findings and purpose (a)FindingsThe Congress finds that—
 (1)the Stonewall National Historic Landmark in New York City, designated in 2000, commemorates the site of the citizen uprising of June 28–July 3, 1969, that inspired the modern Lesbian, Gay, Bisexual, and Transgender (LGBT) civil rights movement in America;
 (2)the Stonewall uprising became the major catalyst for change in the self-awareness of the LGBT community, as well as in the perception and acceptance of LGBT individuals within the United States, and now represents to the Nation and the world the struggle for LGBT civil rights; and
 (3)the Stonewall National Historic Landmark, within the Greenwich Village Historic District, consists of the former Stonewall Inn at 51–53 Christopher Street, that was raided by police on June 28, 1969, as well as Christopher Park, Christopher Street, Grove Street, Gay Street, Waverly Place, Greenwich Avenue, Sixth Avenue, and West 10th Street between Sixth Avenue and Seventh Avenue South, which are all associated with the uprising.
 (b)PurposeThe purposes of this Act are— (1)to help preserve, protect, and interpret the site of the Stonewall uprising for the benefit of present and future generations; and
 (2)to enhance understanding of the discrimination against LGBT individuals that led to the Stonewall uprising and of the ongoing struggle to achieve civil rights.
 3.DefinitionsIn this Act: (1)National historic siteThe term National Historic Site means the Stonewall National Historic Site in New York City, New York, authorized to be established as a unit of the National Park System under section 4(a) of this Act.
 (2)MapThe term Map means the map entitled Stonewall National Historic Site, Proposed Boundary, numbered 668/129,921, and dated September 2015. (3)City of new yorkThe term City means the government of the City of New York in the State of New York.
 (4)SecretaryThe term Secretary means the Secretary of the Interior. (5)StateThe term State means the State of New York.
			4.Stonewall national historic site
			(a)Establishment
 (1)In generalSubject to paragraph (2), there is established in the State a unit of the National Park System to be known as the Stonewall National Historic Site.
 (2)Conditions for establishmentThe National Historic Site shall not be established as a unit of the National Park System until the date on which the Secretary has determined that—
 (A)the Secretary has acquired sufficient land or an interest in land within the boundary of the National Historic Site to constitute a manageable unit, as determined by the Secretary; and
 (B)the Secretary has entered into a written agreement with the City, as authorized and described in subsection (c).
					(b)Boundary
 (1)In generalThe boundary of the National Historic Site shall be identical to the boundary of the Stonewall National Historic Landmark, as generally depicted on the Map.
 (2)Availability of mapThe Map shall be available for public inspection in the appropriate offices of the National Park Service, Department of the Interior.
 (c)AgreementThe Secretary is authorized to enter into an agreement with the City that delineates the respective roles and responsibilities of the National Park Service and the City in the operation, maintenance, and interpretation of the National Historic Site.
 (d)Publication of noticeNot later than 60 days after the date on which the conditions in subsection (a)(2) are satisfied, the Secretary shall publish in the Federal Register notice of the establishment of the National Historic Site as a unit of the National Park System.
 (e)Land acquisitionThe Secretary is authorized to acquire by donation, purchase with donated or appropriated funds from a willing seller, or exchange—
 (1)lands or interests in land within the boundary of the National Historic Site; and (2)lands or interests in land in the vicinity of the National Historic Site for the purpose of providing park administration and visitor service facilities, as determined by the Secretary.
				(f)Administration
 (1)In generalThe Secretary shall administer the National Historic Site in accordance with this Act and with the laws generally applicable to units of the National Park System, including—
 (A)the National Park Service Organic Act (section 100101(a), chapter 1003, and sections 100751(a), 100752, 100753 and 102101 of title 54, United States Code); and
 (B)chapter 3201 of title 54, United States Code. (2)Cooperative agreements (A)In generalThe Secretary may enter into cooperative agreements with the State, City, units of local government, organizations, or individuals to further the purposes of this Act.
					(B)Cost-sharing requirement
 (i)Federal shareThe Federal share of the total cost of any activity carried out under this paragraph shall not exceed 50 percent.
 (ii)Form of non-Federal shareThe non-Federal share of the cost of carrying out an activity under this paragraph may be in the form of in-kind contributions or goods or services, fairly valued.
 (g)General management planNot later than 3 years after the date on which funds are made available to carry out this section, the Secretary, in consultation with the City, shall prepare a general management plan for the National Historic Site in accordance with section 100502 of title 54, United States Code.
			
